 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  355 NLRB No. 19 
116 
Kieft Brothers, Inc. 
and 
General Teamsters, Chauf-
feurs, Salesdrivers and Helpers, Local 673 
and Jaime Nieves and 
Construction and General La-
borers, Local Union #25.  
Cases 13ŒCAŒ45023, 
13ŒCAŒ45058, 13ŒCAŒ45062, and 13ŒCAŒ45194 
March 15, 2010 
DECISION AND ORDER
  BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On July 21, 2009, Administrative Law Judge Arthur J. 
Amchan issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel filed limited cros
s-exceptions, a supporting 
brief, and a brief in response to the Respondent™s excep-

tions. 
The National Labor Relations Board
1 has considered 
the decision and the record 
in light of the exceptions, 
cross-exceptions and briefs and has decided to affirm the 
judge™s findings
2 and conclusions, and to adopt his rec-
ommended Order. 

                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 

powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 

three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
2 Many of the Respondent™s exceptions are based on disagreement 
with the judge™s credibility findings. 
 The Board™s established policy is 
not to overrule an administrative law judge™s credibility resolutions 

unless the clear preponderance of all 
the relevant evidence convinces us 
that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 
(1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-

ined the record and find
 no basis for reversing the findings.  We also 
deny the Respondent™s request for oral argument, as the record, excep-
tions, arguments, and briefs adequately present the issues and the posi-

tions of the parties. 
The General Counsel has cross-excepted to the judge™s failure to rule 
on his posthearing motion to strike two documents attached to the Re-

spondent™s brief to the judge.  The documents sought to be stricken 
pertain to the issue of the Respon
dent™s compliance with a subpoena 
requesting information relevant to th
e 8(a)(3) layoff allegation, and to 
the 8(a)(5) allegation regarding the 
timeliness of the response to the 
request for financial information. 
 We have not relied on these docu-
ments in adopting the judge™s conclu
sion as to both allegations and, 
We agree with the judge th
at the General Counsel met 
his initial burden under 
Wright Line
3 of establishing that 
the Respondent™s layoff of nine employees was moti-
vated by unlawful animus against union activity,
4 and 
that the Respondent did not meet its rebuttal burden of 

showing that the layoffs would have occurred even ab-
sent union activity.
5  In addition, we adopt the judge™s 
findings that the Respondent violated Section 8(a)(5) by 

failing to bargain with Teamsters Local 673 over the 
layoffs;
6 and that the Responden
t unlawfully threatened 
employees Chuck Dickerson and Jaime Nieves in viola-
tion of Section 8(a)(1).
7  Finally, we agree with the judge 
that the General Counsel did not show that the Respon-

                                                                                            
 therefore, we need not rule on this aspect of the General Counsel™s 
cross-exceptions. 3 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).   
Regarding the 
Wright Line
 analysis, Member Schaumber notes that 
the Board and circuit courts of appeals have variously described the 

evidentiary elements of the Genera
l Counsel™s initial burden of proof 
under 
Wright Line
, sometimes adding as an independent fourth element 
the necessity for there to be a causal nexus between the union animus 

and the adverse employment action.  As stated in 
Shearer™s Foods
, 340 
NLRB 1093, 1094 fn. 4 (2003), because 
Wright Line
 is a causation 
analysis, Member Schaumber agrees 
with this addition to the formula-
tion.  Member Schaumber believes th
at such a causal nexus has been 
shown here. 
4 In finding that the layoffs were unlawfully motivated, we do not 
rely, as did the judge, on the Res
pondent™s having purportedly hired a 
ﬁmartial artsﬂ security guard to provi
de security on the day of the elec-
tion won by Teamsters Local 673, or on Larry Kieft™s having called the 

police on the occasion of the October 9, 2008 rally held by the Team-

sters.  Contrary to the judge, Member Schaumber also does not rely on 
the Respondent™s changing of the locks on the front gates of its plant 
before the drivers™ election as ev
idence of Respondent™s unlawful mo-
tivation for the layoffs. 5 In finding the Respondent™s econo
mic defense inadequate, Member 
Schaumber does not rely, as did the judge, on the Respondent™s failure 

to produce documentary evidence that the bank that provided its operat-
ing line of credit had threatened 
to foreclose if the Respondent™s 
monthly ﬁborrowing baseﬂ figure declined to zero.  Chairman Liebman 

finds it unnecessary to 
rely on this evidence. 6 The judge stated that if the Res
pondent had shown that the layoffs 
were consistent with a past practice,
 it would not have been required to 
bargain over the layoff of the drivers.
  Chairman Liebman observes that 
under established Board precedent, th
e existence of a past practice 
during a period when employees are unrepresented does not excuse an 

employer from bargaining over the pr
actice after a union becomes those 
employees™ bargaining representative.  E.g., 
Mackie Automotive Sys-tems, 336 NLRB 347, 349 (2001); 
Eugene Iovine, Inc.
 328 NLRB 294 
(1999), enfd. 1 Fed Appx. 8 (2d Cir. 2001).  Member Schaumber finds 
it unnecessary to reach this legal issue because the Respondent did not 
establish a past practice here. See 
Seafood Wholesalers, Ltd.
, 354 
NLRB No. 53 fn. 2 (2009).  
7 Because we adopt the judge™s finding that the Respondent unlaw-
fully threatened Dickerson and Nieves
, we find it unnecessary as cumu-
lative to pass on the judge™s finding
 that the Respondent unlawfully 
threatened Miseal Ramirez.  Th
e Respondent did not except to the 
judge™s finding that it interrogated Virg
ilio Nueves in violation of Sec. 
8(a)(1), and did not except to the finding that it violated Sec. 8(a)(5) by 

failing to provide the Union with a reque
sted copy of its health plan.   
 KIEFT BROS
., INC
.  117
dent violated Section 8(a)(5) by failing to respond in a 
timely manner to the Teamsters™ request for information 
concerning its financial condition.
8 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent,
 Kieft Brothers, Inc., Elm-
hurst, Illinois, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order. 
 Brigid Garrity 
and Neelam Kundra, Esqs., 
for the General Counsel. Linda M. Doyle, Esq. (M
cDermott, Will & Emery), 
of Chicago, 
Illinois, for the Respondent. 
John Toomey, Esq. (Arnold & Kadjan),
 of
 Chicago, Illinois, for 
Charging Party Teamsters Local 673. 
Robert Cervone, Esq. 
(Dowd, Bloch & Bennet), 
of Chicago, 
Illinois, for Charging Part
y Laborers Local Union #25. 
DECISION STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case 
was tried in Chicago, Illinois, from April 13Œ16, 2009.  Team-
sters Local 673 filed the charge in Case 13ŒCAŒ45023 on No-

vember 24, 2008.  Jaime Nieves filed the charge in Case 13Œ
CAŒ45058 on December 16, 2008.  Laborers Local # 25 filed 
the charge in Case 13ŒCAŒ45062 on December 17, 2008.  On 
February 1, 2009, the Region issued a consolidated complaint. 
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Respondent, and Charging Party 
Teamsters Local 673, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent Kieft Brothers, Inc. manufactures precast con-
crete manholes at its f
acility in Elmhurst, Illi
nois.  It also sells 
and delivers manholes and othe
r plumbing products, such as 
sewer pipe, from this location.
  During 2008, Respondent pur-
chased and received goods, products, and materials valued in 
excess of $50,000 from points outsi
de of Illinois. Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the Unions, Teamsters Lo
cal 673 and Laborers Local #25, 
are labor organizations within th
e meaning of Section 2(5) of 
the Act. 
                                                          
 8 In Member Schaumber™s view, the Respondent did not violate Sec. 
8(a)(5), even assuming that the 
Respondent received the Union™s re-
quest for information on or around February 2, 2009, rather than later.  
Its delay in responding to the request from that date until the opening 

date of the hearing (April 13, 2009) was not shown to be unreasonable 
under the circumstances. 
1 Certain errors in the transcript
 have been noted and corrected. 
II. ALLEGED UNFAIR LABOR PRACTICES
 Overview The General Counsel alleges 
that agents of Respondent 
threatened employees on several 
occasions in violation of Sec-
tion 8(a)(1) in October and Nove
mber 2008.  He also alleges 
that Respondent interrogated an
 employee about his union 
sympathies in violation of Section 8(a)(1).   
Respondent laid off four employ
ees on November 7, and five 
more on November 21, 2008.  The General Counsel alleges that 
these layoffs and Respondent™s fa
ilure to reinstate these em-
ployees were discriminatorily motivated and thus violated Sec-
tion 8(a)(3) and (1).  The General Counsel contends that not 
only was the decision to have a 
layoff discriminatorily moti-
vated, but that antiunion animus also contributed to Respon-
dent™s choice of which employees were chosen for layoff. 
Furthermore, the General Couns
el alleges that Respondent 
violated Section 8(a)(5) and (1
) in failing to give Teamsters 
Local 673 prior notice and an opportunity to bargain with re-
spect to the layoffs of the five employees who were truckdriv-
ers and the effects of the layoffs.  The Board certified Local 
673 as the bargaining representati
ve of Respondent™s drivers on 
October 22, 2008, 2 weeks before the first layoffs occurred.
2 Finally, the General Counsel 
alleges that Respondent vio-
lated Section 8(a)(5) and (1) in refusing and failing to provide 
Local 673 information the Union had requested about the Com-
pany™s health care plan 
and its financial records. 
Statement of Facts 
Respondent Kieft Brothers, Inc.
 has been in business for 
more than 30 years.  It produces manholes for use in the storm 
water and waste water markets.
  Respondent also purchases, 
sells, and delivers sewer pipe.  It
s products are used in residen-
tial construction and in highway construction.  Thus, Kieft™s 
customers include private developers and governmental enti-
ties. Until November 2005, Kieft Brothers was a family owned 
business.  In that month, the Ki
eft family sold the business to 
KBI Holdings, Inc., which is 
managed by Freedom Venture 
Partners.  George Smith is the chief executive officer of KBI 
Holdings and thus the owner of Kieft Brothers.  Ed Carroll is 
Respondent™s chief financial offi
cer.  Although the Kieft family 
no longer owns Respondent, Larry 
Kieft, a son of the founder, 
remains with the Company as president.  His brother, Tom 
Kieft, was Respondent™s vice pr
esident of operations until No-
vember 2008.  Larry™s father, Bob Kieft, retains a position as a 
consultant to Respondent.
3 On July 28, 2008, George Smith sent a letter to all Kieft 
                                                          
 2 Respondent™s obligation to bargai
n with the Union, however, began 
on the date of the election, October 10, 2008. 
3 Respondent™s answer admits that Larry and Bob Kieft are statutory 
supervisors and agents of Respondent and that Tom Kieft was a super-
visor at all times relevant to this matter.  It also admits that Chuck 
Rogers, who allegedly violated Sec. 
8(a)(1) on behalf of Respondent is 
a statutory supervisor and agent.  While Respondent™s answer denied 
that Smith and Carroll are owners of Respondent, they are clearly 
agents of Respondent.  Moreover, Respondent™s president, Larry Kieft, 

described George Smith as ﬁthe ow
nerﬂ of Kieft Brothers, Tr. 427. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  118 
Brothers employees. (GC Exh. 7.)  The stated purpose of the 
letter was to provide Respondent
™s employees with information 
regarding wage changes, ca
sh bonuses, and the Company™s 
discretionary bonus program.   
Smith informed the employees that wage changes, cash bo-
nuses, and the discretionary bonus would be influenced by 
Kieft™s financial performance an
d management™s assessment of 
each employee™s performance for the past year.  Further, he 
informed employees that comp
ensation would be based on a 
three-tier employee assessment.  Employees, he wrote, had 
already been ranked and placed in three categories; those who 
in the past year exceeded expectations, those who met expecta-
tions, and those whose performan
ce was below expectations.  
Smith stated that the bonus program was designed to provide 
incentives for employee performance and to reward Kieft™s top 
performers. Smith continued: 
 Kieft is experiencing a downturn in its business due to 
decreased levels of construction activity in the suburbs and 
Chicago market.  The Company is also experiencing sig-
nificant price increases related to its raw materials, sup-
plies and fuel.  As a result of these conditions, the Com-
pany™s financial performance has declined relative to re-
cent years.  Given this fina
ncial performance, management 
has made the decision this year to reduce the level of 
raises and cash bonuses.  In
 addition, management has 
made the decision to forego 
the discretionary bonus pro-
gram during 2008. 
 . . . .  
 We are hopeful that the ec
onomy will improve during 
fiscal year 2009 and that the company will be in a position 
to increase the annual wage and cash bonus levels and to 
fund the discretionary bonus program again. 
 . . . .  
 If we all take a team approach during this time it 
should help the Company through these weaker market 
conditions.  We are hopeful that if everyone is focused on 
the big pictureŠwhich is the 
health of KieftŠand strives 
to work efficiently that we will be well positioned to make 
it through this economic downtur
n without lay-offs or a 
reduction in our workforce.  Pl
ease note that pursuant to 
Illinois law your employment with Kieft is at-will and 
your salary or hourly compen
sation is not a guarantee of 
employment for one year or for any other term. 
 In late August or early September employees rated in the 
highest tier, the ﬁAﬂ tier, received a bonus of 3 percent of their 
salary based on Respondent™s a
ssessment of their performance. 
Employees rated in the second or ﬁBﬂ tier, including drivers 
Ray Embury and Chuck Dickerson who were laid off in No-
vember, received a 1.5 percent bonus; employees in the third or 
ﬁCﬂ tier, for the first time during their employment with Kieft, 
did not receive a bonus.  (Tr. 456, 30, 73Œ74, 92, 186, R. Exh. 
1.)4 Teamsters Local 673 began orga
nizing Respondent™s drivers 
sometime in 2008.  The Union held a meeting on August 28, 
2008, at which a number of drivers signed authorization cards.  
The Union then filed a representation petition with the Board 
on August 29.  The petition was faxed to Respondent on Sep-
tember 2.  (Tr. 649.)  
In September 2008, Laborers Local 25 began an organizing 
campaign amongst the production labor
ers at Kieft™s facility.  It 
faxed its representation petiti
on to Respondent on October 20, 
2008.  (Tr. 649.) 
One week prior to the representation election for the drivers™ 
unit, which was scheduled an
d conducted on October 10, 
George Smith sent letters to Kieft™s drivers urging them to vote 
against union representation.  (G
C Exhs. 3 and 4.)  His October 
3, letter concluded: 
 The Union cannot guarantee you much and they can-
not force the company to do much of anything.  When you 
evaluate the advantages of being a Kieft employee against 
the disadvantages of joining the union and monetary cost 
of joining that membership, I am confident that you will 
see the only answer is to VOTE NO UNION. 
 In his October 4 letter, Smith again urged Respondent™s 
drivers to vote against the Union and stated: 
 We are hopeful that with all of the information that has been 

communicated to you recently that one message has been 
made clearŠwe value you as an employee and we will con-
tinue to work hard to maintain our position as a stable em-
ployer who provides a generous compensation package to our 
employees so that you can support you and your family. 
 Throughout the years, Kieft has maintained a philosophy that 
it wants to keep its drivers busy even during slow business pe-
riods.  During the winter months or rain days when customers 
are not accepting deliveries we have made it a point to offer 
our drivers non-delivery work
 assignments to keep them 
working. 
Alleged 8(a)(1) Violation on October 9, 2009 
Teamsters Local 673 held a rally outside of Respondent™s 
premises on October 9.  During th
is rally Respondent called the 
Elmhurst police twice and complained that participants in the 
rally were blocking the road adjacent to its property.  The Gen-
eral Counsel alleges in compla
int paragraph V(a) that Larry 
Kieft threatened employees with discharge if they attended this 
rally. 
In support of this allegation, Charles Dickerson, a driver who 
was laid off by Respondent a mont
h and a half later, testified 
that Larry Kieft asked him if he wanted to go out and join the 
rest of the unemployed people at the rally.  (Tr. 87.)  
                                                          
 4 The timing of this bonus is critical in assessing Respondent™s claim 
that it decided to lay off nine employees before it knew of the Team-
sters™ organizing drive.  Payment of the bonus in late August or Sep-
tember 2008 is established by the uncontradicted testimony of George 

Kent and Jaime Nieves.  The timing
 of the payment of a performance 
bonus to two drivers it later laid off, Embury and Dickerson, is incon-
sistent with a determination to la
y off nine employees in August. 
 KIEFT BROS
., INC
.  119
Larry Kieft testified in a very ambiguous fashion that he did 
not tell ﬁan employeeﬂ that he can go join the unemployed if he 
liked.  Kieft testified that he said to ﬁsomebody at the union,ﬂ 
ﬁshouldn™t you be working.ﬂ  (Tr. 
808.)  He also testified that 
he told Respondent™s employees that they could join the rally if 
they wanted to do so.  (Tr. 421.)  Larry Kieft did not deny that 
he spoke to Chuck Dickerson on the day of the rally.  He did 
not testify about anything he said
 to Dickerson.  Given Kieft™s 
failure to testify directly that he
 did not tell Dickerson that he 
could go join the unemployed, I credit Dickerson™s account. 
Additional Evidence of Antiuni
on Animus Supports a Finding 
of Restraint, Interference, and Coercion of  
Chuck Dickerson™s Section 7 Rights 
Moreover, given the fact that Kieft called the Elmhurst po-
lice twice during the Teamsters™ rally, I do not credit his testi-
mony at Transcript 421Œ422, which suggests that he spontane-
ously invited Kieft employees to
 attend the Teamsters rally at 
the end of the day ﬁin a friendly way.ﬂ  Finally, I reject the 
assertion in Respondent™s brief at page 4 that such a statement 
given the state of the Ameri
can economy on October 9, 2008, 
would be perceived as a joke.  To
 the contrary, his statement in 
connecting support for the Teamsters to unemployment would 
reasonably coerce Dickerson and therefore violated Section 

8(a)(1) of the Act, 
Kona 60 Minute Photo, 
277 NLRB 867, 
867Œ888 (1985). More Evidence of Antiunion Animus 
On October 9, on the night be
fore the election, Respondent 
changed the locks on the front gate of its facility and then 
changed the locks back after the election.  It also hired a martial 
arts fighter as a security guard solely for the purpose of being 
on its premises during the electi
on.  These measures indicate a 
substantial degree of antiunion 
animus on Respondent™s part.  
Even assuming that Teamsters ve
hicles blocked the roadway on 
October 9, as Respondent cont
ends, Respondent has shown no 
reasonable basis for it to concl
ude that its employees would 
assist unauthorized persons to ga
in entry into its premises or 
that there would be any activity inside its facility during the 
election that warranted a security guard™s presence solely for 
the election. 
Driver™s Unit Election on Octo
ber 10; Laborer™s Representation 
Petition on October 20; and Certification of the Teamsters 
 on October 22 
The Board conducted a representation election on October 
10, in which nine votes were cast in favor of representation by 
Teamsters Local 673 and zero votes were cast against such 
representation.  The Board certified Local 673 as the exclusive 
authorized bargaining representa
tive of Kieft™s drivers on Oc-
tober 22. 
A number of laborers signed un
ion authorization cards in 
October.  Local 25 filed a re
presentation petition on October 
20, 2008.  This petition was faxed to Respondent the day it was 
filed.   
Alleged 8(a)(1) Violation in Complaint Paragraph 5(b) 
Laborer Miseal Ramirez, who was laid off on November 7, 
2009, testified that he had an encounter regarding the Union 
with Respondent™s operations ma
nager, Chuck Rogers, in Oc-
tober 2009.  Ramirez testified that
 he walked into Respondent™s 
production room and saw Rogers talking on a cell phone.  Then 
Ramirez stated that Rogers told whoever he was talking to that 
the Union was coming in and somebody was going to get fired.  
According to Ramirez, Rogers then turned and stared at him.  
(Tr. 209Œ210.) 
Rogers did not directly contradict
 Ramirez.  He testified that 
he never told any employee that they might be fired for sup-
porting the Union and that he never suggested to any employee 
that they might be laid off if they supported the Union.  He also 
testified that he never ever ha
d any conversation with Miseal 
Ramirez about the Union.  (Tr. 375Œ376.)  This is not the same 
as denying that he said what Ra
mirez testified Rogers said in 
his presence.  I therefore credit Ramirez.  I would note that 
Ramirez™ testimony is consistent
 with that of Virgilio Nieves, 
discussed below, that Rogers to
ld Virgilio that Larry Kieft was 
really mad about Respondent™s em
ployees™ union activities.   
Despite the fact that Rogers was not initially speaking to Rami-
rez, his remark constitutes a violation of Section 8(a)(1).  
Val-
ley Community Services, 
314 NLRB 903, 907, 914 (1994).
5 Alleged 8(a)(1) Violation on November 3, 2009,  
Complaint Paragraph 5(c) 
Laborer Jaime Nieves testified that on his way to lunch on 
November 3, he noticed Resp
ondent™s operations manager, 
Chuck Rogers, holding a ladder fo
r employee Mark Kieft.  
Nieves testified that he said to Rogers that ﬁwe already had 
problems with OSHA not wearing our
 harnesses at work.ﬂ  He 
testified further that Rogers responded by saying that Nieves 
ﬁwas probably the one that calls the agencies and who called 
the unions.ﬂ  Nieves stated he asked Rogers why he wanted to 
know and Rogers told him that 
if he™s the one who made the 
call, he™d probably lose hi
s job for it.  (Tr. 160.) 
Rogers testified in a confus
ing manner about a conversation 
with Jaime Nieves at
 Transcript 368Œ372.  Rogers first stated 
that he had a conversation with Jaime Nieves about the econ-
omy which changed to a conversa
tion about the Union.  Rogers 
testified that he told Jaime Nieves that the economy was really 
bad and there were a lot of people out of work.  According to 
Rogers, Jaime Nieves responded by asking him whether his 
statement was a threat.   
Rogers never directly contradi
cted Jaime Nieves™ testimony, 
but relied on general denials about
 what he told employees.  
(Tr. 368Œ376.)  He stated that he never brought up the subject 
of union elections or unions and th
at neither did Nieves.  Thus, 
Rogers™ initial statement that the conversation changed to a 
conversation about the Union is 
unexplained.  Finally, Jaime 
Nieves™ testimony is consistent w
ith that of his brother, which 
is discussed below, regarding st
atements Rogers made to Vir-
gilio concerning Larry Kieft™s anger about union activity.  I 
credit Jaime Nieves and conclude that Respondent, by Chuck 
Rogers violated Section 8(a)(1). 
                                                          
 5 Indeed, this is a stronger case for an 8(a)(1) finding than 
Valley 
Community Services
 in that Rogers was clearly aware that Ramirez was 
in earshot when he made his remarks. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  120 
The Unprecedented Layoffs 
on November 7 and 21, 2008 
On November 7, 2008, Respondent laid off four employees, 
laborers Miseal Ramirez and Brandon White and drivers 
Eracilio ﬁRockyﬂ Esparza and Mike Kronkow.  Respondent did 
not provide Teamsters Local 673 prior notice of the layoffs of 
drivers Esparza and Kronkow.   
On November 21, Respondent laid off three additional driv-
ers, Ray Embury, George Kent
, and Charles Dickerson, and 
two additional laborers, Jaime Nieves and Jose Jardon.  Re-
spondent did not give Teamsters Local 673 prior notice of the 
layoffs of the three additional dr
ivers.  Kent had worked for 
Kieft Brothers for over 30 years; Jaime Nieves for 24 years; 

and Dickerson for 12.  Respondent
 retained employees who had 
worked for it for only a few years. 
In the 25 years prior to November 2008, Respondent laid off 
only one driver for the winter
; it never implemented a mass 
layoff like the one in the instant case.  Even if I accepted Re-
spondent™s testimony at face valu
e, there is no evidence that it 
ever laid off more than one employee at a time prior to Novem-
ber 2008.6  As Respondent stated in its October 4, 2008 letter to 
its drivers, its practice had always been to keep its drivers 
working during slow periods. 
Complaint Paragraph 5(d) Alleged Interrogation by  
Chuck Rogers7 Virgilio Nieves, one of Respondent™s laborers, who drives a 
forklift in Kieft Brothers™ yard, testified that Operations Man-
ager Chuck Rogers asked him 
what he thought about employ-
ees bringing a union into Kieft 1 or 2 weeks before an NLRB 
election.  (Tr. 237Œ238.)
8  Virgilio Nieves told Rogers that the 
employees were doing what they thought was right for them.  
Rogers responded by telling Virg
ilio that he didn™t understand 
why employees were bringing in a union because they were 
paid twice as much as employees at the firm at which Rogers 
used to work.  Nieves told R
ogers that the prounion employees 
were trying to keep the benefits they already had.  He testified 
that Rogers then said, ﬁLarry Kieft says that he™s not going to 

be really happy.  I think he™s going to be really mad about it.ﬂ 
Rogers conceded that he approached Virgilio Nieves and 
asked him how he felt about the Union and that he told Nieves 
how much better compensated Kieft employees were than em-
ployees at other companies for which Rogers had worked.  (Tr. 
373.)  He recalls this conversati
on occurring prior to the Team-
ster™s election ﬁbefore the time
 we knew anything about a La-
borers™ election.ﬂ  Rogers also testified that his inquiry to 
                                                          
 6 Other than evidence that Respondent laid off driver Robert Boland 
in 1997, there is no reliable evidence 
that it ever laid off any employee.  
I would note that Respondent called dispatcher Gary Egerton as a wit-
ness and failed to substantiate thro
ugh him its claim that Egerton was 
laid off in 1983. 
7 The General Counsel moved to amend the complaint to include this 
allegation and that in par. 7(d) and the outset of the trial, Tr. 8Œ9.  I 

granted the motion over Respondent™s 
objection to the addition of par. 
7(d) relating to an alleged failure 
to provide the Teamsters information 
they requested in January 2009.  Respondent did not object to the addi-

tion of par. 5(d). 
8 Virgilio Nieves is the brother of
 Kieft laborer Jaime Nieves, who 
was laid off on November 22.   
Nieves concerned the Teamsters and the drivers, not the labor-
ers.  (Tr. 382.)  I discredit this testimony. 
I find that the conversation occurred after Rogers was aware 
that Laborer™s Local 25 filed a representation petition on Octo-
ber 20.  It is illogical to conclude that Rogers, who had respon-
sibility for the laborers and none for the drivers, would be ask-
ing Virgilio Nieves, a laborer, how he felt about the Teamsters™ 
organizing drive.  Moreover, Nieves™ account, which I credit in 
its entirety, makes it clear that Rogers was comparing Kieft™s 
laborers™ wages to those paid laborers by other employers.  
Rogers testified that Nieves said he didn™t know how he felt 
about the Union.   
Rogers™ inquiry violated Section 
8(a)(1).  The applicable test 
for determining whether the questioning of an employee consti-
tutes an unlawful interrogation is the totality-of-the-
circumstances test adopted by the Board in 
Rossmore House, 269 NLRB 1176 (1984), affd. sub nom. 
Hotel Restaurant Em-
ployees Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985).  In 
analyzing alleged interrogations under the 
Rossmore House
 test, it is appropriate to consid
er what have come to be known 
as ﬁthe Bourne factors,ﬂ so na
med because they were first set 
out in 
Bourne v. NLRB
, 332 F.2d 47, 48 (2d Cir. 1964). Those 
factors are:  
 (1) The background, i.e. is there a history of employer 
hostility and discrimination?  
(2) The nature of the information sought, e.g., did the 
interrogator appear to be seeking information on which to 
base taking acction agai
nst individual employees?  
(3) The identity of the questioner, i.e. how high was he 
in the company hierarchy?  
(4) Place and method of in
terrogation, e.g. was em-
ployee called from work to the boss™s office? Was there an 
atmosphere of unna
tural formality?  
(5) Truthfulness of the reply.  
 These and other relevant factors 
ﬁare not to be mechanically 
applied in each case.ﬂ 269 NLRB at 1178 fn. 20, 
Medicare Associates, Inc., 
330 NLRB 935, 939 (2000).
9  I find that the 
questioning tended to coerce Ni
eves because he was not an 
open supporter of the Union and because Rogers was a high-
level management official.  Moreover, Rogers let Virgilio know 
that Company President Larry Kieft was seething with anti-
union animus.  Nieves™ evasive re
sponse to the questioning also 
indicates that he was in fact intimidated and was concerned that 
Rogers might be seeking information on which Respondent 
might take retaliatory action. 
Rogers™ Failure to Specifically Contradict Virgilio Nieves™ 
Testimony Regarding Antiunion Animus  
on the Part of Larry Kieft 
Respondent™s counsel asked Roge
rs, ﬁDid you say anything 
else after asking him that quest
ion and getting his response?ﬂ  
Rogers answered, ﬁNo.ﬂ  (Tr. 374.)  He also answered nega-
tively to several other somewhat
 leading questions.  However, 
Rogers did not specifically addr
ess Nieves™ testimony that he 
                                                          
 9 Medicare Associates 
is frequently cited by the name 
Westwood 
Health Care Center.  KIEFT BROS
., INC
.  121
told Nieves that Larry Kieft would be really mad about em-
ployees bringing a union into the Company.  Moreover, Board 
law recognizes that the testimon
y of current employees that 
contradicts statements of their supervisors is likely to be par-
ticularly reliable.  
Flexsteel Industries
, 316 NLRB 745 (1995), enfd. mem. 83 F.3d 419 (5th Cir. 1996).  The testimony of cur-
rent employees that is adverse to their employer is ﬁgiven at 
considerable risk of economic 
reprisal, including loss of em-
ployment . . . and for this reas
on not likely to be false.ﬂ  
Shop-Rite Supermarket
, 231 NLRB 500, 505 fn. 22 (1977).  I there-
fore credit Virgilio Nieves™ account and infer that Larry Kieft 
had expressed animus toward
s the union and prounion employ-
ees to Chuck Rogers.   
That Larry Kieft bore such animus is also indicated by the 
fact that he called the Elmhur
st police twice on October 9 con-
cerning the Teamsters™ rally adjacent to his property, changed 
the locks on Respondent™s gates 
the night before the election 
and hired a security guard solely
 for the purpose of being on 
Kieft™s premises during the election.
10 The Election in the Laborer™s Unit 
The Board conducted an election among Respondent™s la-
borers on December 1, 2008, afte
r Respondent had already laid 
off four of its laborers.  Eight laborers voted against union rep-

resentation; six voted for the Un
ion; one challenged ballot was 
not opened.  Despite the fact that the layoffs occurred during 
the critical period between the filing of the representation peti-
tion and the election, Laborers Local 25 did not file objections 
to the conduct of the election. 
As a general proposition, an employer violates  Section 
8(a)(5) and (1) in unilaterally laying off represented employees
 for economic reasons without pr
oviding prior notice to their 
collective-bargaining representative and without giving their 
labor organization an opportunity to bargain about the layoff 
decision and it effects. 
In Lapeer Foundry & Machine, 
289 NLRB 952 (1988), the 
Board held that when an employer lays off represented employ-
ees for economic reasons, it must bargain with their collective-
bargaining representative over the decision to lay off and the 
effects of that decision.  An employer™s decision to lay off em-
ployees for economic reasons is
 a mandatory subject of bar-
gaining. 
The Board noted that the deci
sion to lay off turns on labor 
costs and must be bargained.  
A union can offer alternatives to 
the layoff, such as wage reduct
ions, modified work rules, or 
part-time schedules for a larger group to save the company 
money during an economic downtu
rn.  The Board requires an 
employer to bargain over economic layoffs to insure that its 
employees™ bargaining representative will have the opportunity 
to proposed less dras
tic alternatives. 
                                                             
 10 Larry Kieft testified 
that the police asked the Teamsters to move 
their vehicles off a public road twice, Tr. 787.  Union Organizer Santi-
ago Perez testified that Teamster ve
hicles were not blocking ingress or 
egress.  There is no poli
ce report in this record. 
An Employer May Implement a Decision to Lay Off Repre-
sented Employees for Economic 
Reasons Without Prior Notice 
to Their Union if the Decision to Conduct the Lay Off was 
Made Prior to its Employees™ Selection  
of a Bargaining Representative 
The Board has held that an employer who decides to lay off 
employees before its employees 
select a bargaining representa-
tive does not violate Section 8(a
)(5) and (1) if it implements 
that decision after the selection of the bargaining representative, 
Starcraft Aerospace, Inc., 
346 NLRB 1228 (2006); SGS Con-trol Services, 
334 NLRB 858 (2001); 
Consolidated Printers, 
Inc., 305 NLRB 1061, 1061 fn. 2, 1067 (1992). 
The General Counsel has made out
 its prima facie case that 
Respondent™s layoff of its em
ployees in November 2008 was 
discriminatorily motivated and 
specifically that Respondent 
decided to implement these layoffs after it was aware of union 
activity on the part of 
both its drivers and laborers
.   Respondent has not met its burden of proving nondiscrimina-tory motivation for the layoff or that it decided on the layoffs 
prior to its awareness of its employees™ union activities, or 
prior to its drivers™ selection 
of Local 673 as their collective-
bargaining representative. In order to establish a violatio
n of Section 8(a)(3) and (1), 
the Board generally requires the General Counsel to make an 
initial showing sufficient to s
upport an inference that the al-
leged discriminatees™ protecte
d conduct was a ‚motivating fac-tor™ in the employer™s decision.  Then the burden shifts to the 
employer to demonstrate that th
e same action would have taken 
place even in the absence of protected conduct, 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 889 (lst Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp., 
462 U.S. 393, 399Œ403 (1983); 
American Gardens Management Co.
, 338 NLRB 644 ( 2002).  
Unlawful motivation and antiunion animus are often estab-
lished by indirect or circumstantial evidence.  
However, in the case of a mass layoff or discharge, the Gen-
eral Counsel is not required to 
show a correlation between each 
employee™s union activity and th
e termination of his employ-
ment.  The General Counsel must
 only show that the decision 
to discharge or lay off was or
dered to discourage union activity 
or retaliate against the protec
ted conduct of some employees, 
Davis Supermarkets, 306 NLRB 426 (1992).  Thus, the General 
Counsel in this case was not required to prove employer 
knowledge of each employee™s union activity or support. 
Nevertheless, Respondent knew 
prior to the layoffs that 
every one of its drivers voted in favor of representation by 
Teamsters Local 673 and that Ray Embury, one of the two 

drivers who had been rated a ﬁBﬂ (his performance met expec-
tations), had been the Teamster
s™ observer at the October 10 
election.  Further, Larry Kieft™s October 9, comments to Chuck 
Dickerson, the other ﬁBﬂ driver, leads me to conclude that Kieft 
was aware that Dickerson ac
tively supported the Union. 
The layoffs of Embury and Dickerson are particularly pow-
erful indicia of discriminatory motivation.  Even assuming that 
Respondent had decided to lay o
ff some employees, it has not 
presented any credible evidence that it decided to lay off nine 
employees prior to its knowledge 
of its employees™ union activ-
ity.  Thus, there is no credible ev
idence as to when it decided to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  122 
lay off two ﬁBﬂ employees, w
ho I find it knew were among the 
more active union supporters.   
I do not credit the testimony of Larry Kieft, as to how Re-
spondent decided to lay off Em
bury and Dickerson, as opposed 
to other ﬁBﬂ employees.  Although, he testified that a decision 
to lay off Embury and Dickerson was made on the basis of 
ﬁcross-training,ﬂ Kieft did not testify as to when this decision 
was made or by whom.  Moreove
r, I find Kieft to be an in-
credible witness given his evasiveness with regard to his al-
leged comments to Dickerson at the time of the Teamsters™ 
October 9 rally.   
I also discredit Kieft on the basis of his testimony that he 
was unaware of the Teamsters™ organizing drive until mid-to-
late September 2008.  (Tr. 740.) 
 The parties stipulated that the 
Teamsters™ representation petitio
n was faxed to Respondent on 
September 2.  Kieft, as Respo
ndent™s president, would have 
been aware of the petition almost immediately on its receipt.  
Finally, Kieft™s testimony re
garding prior layoffs, none of 
which, except one, are documented, leads me to discredit him 
generally. 
Discriminatory motivation a
nd antiunion animus may rea-
sonably be inferred from a variety of factors, such as the Com-
pany™s expressed hostility towa
rds unionization combined with 
knowledge of the employees™ uni
on activities; inconsistencies 
between the proffered reason for 
its decision and other actions 
of the employer; a company™s deviation from past practices in 
implementing its alleged discrimin
atory decision; and the prox-
imity in time between the employees™ union activities and their 
discharge, Birch Run Welding, 
269 NLRB 756, 765Œ766 
(1984); Birch Run Welding v. NLRB, 
761 F.2d 1175 (6th Cir. 
1985); W.F. Bolin Co. v. NLRB
, 70 F.3d 863, 871 (6th Cir. 
1995). I conclude that the General 
Counsel has made out a prima 
facie case of discriminatory motivation that has not been rebut-
ted.  The timing of the layoffs soon after the drivers unani-
mously chose union representati
on suggests discriminatory 
motivation in conjunction with 
Respondent™s stated opposition 
to unionization and its unpr
ecedented mass layoff.
11 By the time of the layoffs, Res
pondent knew that all nine of 
its drivers had voted in favor 
of representation by Teamsters 
Local 673.  Thus, Respondent knew that each driver had en-
gaged in protected activity prior to
 the layoff.  It also was aware 
                                                          
 11 It is clear that in the 30 plus y
ears it has been in 
business, prior to 
November 2008, Respondent had neve
r implemented a mass layoff.  
Assuming that Kieft had previously laid off employees, there is no 
evidence that it ever laid 
off more than one at a time prior to the layoffs 
at issue in this case. 
I note that had Respondent establis
hed that the November layoffs 
were consistent with past practice, this would not only cut against a 

finding of discriminatory motive, it would be a valid defense to the 
8(a)(5) allegation.  However, to 
prove that it was entitled to lay off 
drivers without providing the Teamsters with notice and an opportunity 

to bargain, Respondent would have 
to show that the practice occurred 
ﬁwith such regularity and frequenc
y that employees could reasonably 
expect the ‚practice™ to continue or
 reoccur on a regular and consistent 
basis.ﬂ Sunoco, Inc.
, 349 NLRB 240, 244 (2007); 
Philadelphia Coca-
Cola Bottling Co.
, 340 NLRB 349, 353 (2003), enfd. mem. 112 Fed. 
Appx. 65 (D.C. Cir. 2004). 
that Laborers Local 25 had fi
led a representation petition.
12 There are also other indicia of discriminatory motive that 
Respondent did not rebut other th
an by self-serving oral testi-
mony, which I decline to credit. 
 In its July 28 letter, Respon-
dent communicated to its empl
oyees its hope that Respondent 
would make it through the economic downturn without lay-
offs.  In late August or early Se
ptember, it paid cash bonuses to 
two-thirds of its employees, includi
ng two that it later laid off.  
On October 4, Respondent reminde
d its drivers of its philoso-
phy (and past practice) of keeping its drivers busy even during 
slow periods and giving them nondelivery work assignments 
during the winter months.  In light of what occurred after the 
election, the October 4 letter 
suggests that Respondent was 
willing to continue this past practice only if its drivers rejected 
union representation. 
Moreover, the record is replete with evidence of strong anti-
union animus, particularly on the part of President Larry Kieft.  
Therefore, I do not credit Resp
ondent™s self-serving testimony 
that it did not mean any of the reassuring statements made to 
employees on July 28 and October 4. (E.g., Tr. 504.)  Rather, I 
conclude that it decided to abandon its past practice of finding 
work for its employees during slow periods after its drivers 
voted unanimously to be represented by the Teamsters. 
The most appealing factor in 
Respondent™s favor is the fact 
that by the fall of 2008, the worst global recession since World 
War II had already begun.  Re
spondent™s documentary evi-
dence also shows declining sales in 2008 as opposed to prior 
years.  However, a decline in
 business does not meet Respon-
dent™s burden of proving a nondiscriminatory motive given the 
strength of the General Counsel™s
 prima facie case.  Indeed, 
Respondent™s chief financial offi
cer, Ed Carroll, testified that 
there is no one document that he could point to that precipitated 
the decision to lay off particular people or lay off anybody on 
November 7 or 21, 2008.  (T
r. 929Œ930.)  Thus, Respondent™s 
affirmative defense rests entirely on the credibility of testimony 
of its management witnesses. 
Owner George Smith testified that it was liquidity, i.e., the 
assets Respondent had available to cover its loan from its bank 
that triggered the November layoff.  (Tr. 555Œ556.)  Respon-
dent™s reliance on liquidity con
cerns as its nondiscriminatory 
basis for a layoff decision in August is not credible. 
Ed Carroll, Respondent™s chief 
financial officer, discussed 
Respondent™s liquidity concerns 
as reflected by its ﬁborrowing 
base reportsﬂ at great length. 
 Respondent filed these reports, 
(R. Exh. 9), with First Chicago Bank and Trust anywhere from 
5 to 15 days after the end of the month for which they were 
submitted.  According to these documents, Respondent had the 
following amounts available to c
over its loan in the period be-
tween April 30, 2007, and January 31, 2009: 
 April 2007  $1,304,887.90   report submitted  May 15, 2007 
May 2007   $1,071,835.86   report submitted   June 13, 2007 
June 2007   $1,402,409.43   report submitted   undated  
                                                          
 12 It is well established that an employer™s failure to take adverse ac-
tion against all union supporters does 
not disprove discriminatory mo-
tive, otherwise established, for its adverse action against a particular 
union supporter, 
Master Security Services, 
270 NLRB 543, 552 (1984); 
Volair Contractors, Inc
., 341 NLRB 673, 676 fn. 17 (2004).   
 KIEFT BROS
., INC
.  123
July 2007   $1,343,100.58    report submitted   Aug. 6, 2007 
Aug. 2007  $1,204,068.50    report submitted   Sept.13, 2007 
Sept. 2007  $620,975.33       report submitted   Oct. 12, 2007 
Oct. 2007    $1,392,411.65   report submitted   Nov. 9, 2007 
Nov. 2007   $918,851.48       report submitted    Dec. 5, 2007 
Dec. 2007   $232,081.48        report submitted  Jan. 15, 2008 
Jan. 2008     $122,808.56      report submitted   Feb. 14, 2008 
Feb. 2008    $168,485.99       report submitted   Mar. 13, 2008 
Mar. 2008   $95,174.04         report submitted   April 11, 2008 
April 2008   $303,018.08       report submitted   May 14, 2008 
May 2008    $990,284.68      report submitted  May 12, 2008
13 June 2008     $521,603.07       report submitted  undated 
July 2008     $728,651.85     
   report submitted  Aug. 15, 2008 
Aug. 2008    $666,270.40     
 report submitted   Sept. 15, 2008 
Sept. 2008    $352,131.39       report submitted     Oct.14, 2008 
Oct. 2008     $330,515.41      report submitted    Nov. 14, 2008 
Nov. 2008    $49,149.42        report submitted    Dec. 15, 2008 
Dec. 2008     $203.571.54      report submitted    Jan. 13, 2009 
Jan. 2008      $321,000.01       report submitted   Feb. 13, 2009 
 These figures alone, or in conj
unction with the testimony of 
Respondent™s witnesses do not es
tablish a nondiscriminatory 
motive for the layoffs.  I would note first that there is no evi-
dence that Respondent™s bank thr
eatened foreclosure or that 
Respondent had any discussions re
garding its financial situation 
with this lender, or any other financial institution to alleviate its 
liquidity concerns.  The lack of such evidence contributes to my 
conclusion that Respondent has fa
iled to make out its affirma-
tive defense, 
Huck Store Fixture Co., 
334 NLRB 119, 120 
(2001).   
Further, there is no credible explanation why, for example, 
the borrowing base figure for March 2008 did not lead to a lay-
off while the figure for Nove
mber 2008, which Respondent did 
not have until December 3, allegedly was a motivating factor 
for such a reduction-in-force. 
 Moreover, Respondent™s borrow-
ing base improved slightly in July and August when Respon-
dent claims to have made its decision to lay off nine employees, 
as compared to June. 
As the General Counsel sets out 
at page 27 of its brief, Re-
spondent™s records regarding conc
rete production and delivery, 
(R. Exhs. 6 and 7), also fail to
 establish a nondiscriminatory 
motive for the layoffs.  Concre
te production increased from 
July to August 2008; deliveries of concrete decreased some-
what.  The decrease in concrete production and delivery, com-
pared to 2007, are smallest fo
r any months of the year. 
Respondent has not Established 
When it Decided to Lay Off 
Employees, Who Made this D
ecision or Decisions and/or  
the Means by Which this Decision was Finalized 
Larry Kieft testified that by the end of 2007 work was slow-
ing down.  George Smith also 
testified that Kieft™s business 
started to decline in the third quarter of 2007.  (Tr. 458.)  Ac-
cording to Kieft, by April-May 2008, Respondent knew 2008 
was going to be ﬁkind of a lean year.ﬂ  (Tr. 410Œ411.)  Kieft 
testified that in the ﬁspring-summerﬂ Dempsey Ing, Incorpo-
rated, which accounted for 8Œ10 percent of Kieft™s business 
                                                          
 13 The date of this report looks like May 12, 2008, but if this report 
was for May it had to have been submitted in June. 
went bankrupt.  Smith testified that in May 2008 Dempsey 
owed Kieft $775,000. 
Kieft intimated that George Sm
ith and Ed Carroll first spoke 
to him about layoffs in June or July.  (Tr. 427.)  Carroll indi-
cated that he told Kieft and Sm
ith that Respondent needed eco-
nomic savings through reduced labor costs.  (Tr. 931.)  If cred-
ited, his testimony leaves open the possibility that this reduc-
tion could have been realized
 through means other than lay-
offs, such as wage cuts, reduced
 hours, and/or furloughs.  There 
is no evidence that Respondent 
considered any way to reduce 
labor costs other than by layoff.  
Given the fact that I find that 
this decision was made after 
Respondent knew about the Team-
ster™s election victory, Respon
dent was legally obligated to 
bargain about such matters with Local 673. 
Kieft testified on cross-examination that a decision to have a 
lay-off was made in June and the decision as to how many em-
ployees were to be laid off wa
s made in August. (Tr. 752Œ553.)  
He also testified that the decision to lay-off employees ﬁwas 
officially madeﬂ in August.  (T
r. 428.)  Larry Kieft also testi-
fied that he 
thinks
 the decision to lay off four laborers and five 
drivers was made in August.  (Tr.
 429.)  Later, he recalled that 
the decision was made at a me
eting at Respondent™s facility 
attended by himself, Larry Sims
 Jr., Respondent™s general man-
ager and George Smith (Tr. 749), but could not testify as to the 
date this decision was made.  (Tr. 759.) 
George Smith testified that he and Carroll starting consider-
ing layoffs in May 2008. (Tr. 464.)  He further stated that the 
decision on the quantity of layoffs was made in the early part 
August, but could not testify as to the date this decision was 
made and testified that there is no documentation as to when 
this decision was made.  (Tr. 498Œ500.)  He testified that it 
could have been either the first or second week of August.  
Smith also testified that the decision as to which employees 
would be laid off was made in
 early August. (Tr. 505, 507.) 
Ed Carroll™s testimony as to when the critical decisions re-
garding the layoff is even more tentative.  When asked when 

specific decisions were made, Carroll testified, ﬁ[S]ometime in 
August, I believe, it was.ﬂ (Tr. 
727.)  As to the number of em-
ployees to be laid off, Carroll testified this was determined 
ﬁsometime in that A
ugust timeframe.ﬂ  (Tr. 728.)  Carroll™s 
testimony suggests that the deci
sion to lay off employees and 
the number to be laid off may have been made at different 
times.  The testimony of Smith 
and Larry Kieft suggests that a 
decision to lay off nine employees
 was made at the same time a 
decision was made to have any la
yoff.  However, neither testi-
fied as to how it was determined that it was that nine employ-
ees, as opposed to a lesser or 
greater number was chosen or 
who made that determin
ation.  (Tr. 803Œ804.) 
Carroll also testified that he calculated the cost savings Re-
spondent would realize from the 
layoff of nine employees in 
August.  However, Responden
t has no documentation to sup-
port his testimony and I do not credit it. 
The fact that Respondent paid
 cash bonuses to Ray Embury 
and Chuck Dickerson in late Au
gust or early September makes 
it very unlikely that Respondent 
had decided to lay them off 
before that dateŠparticularly since neither Embury nor 
Dickerson knew they were getting a bonus until the bonus ap-
peared in their paychecks. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  124 
As to the exact timing that the layoffs would occur, Smith 
testified that Respondent wanted
 to make it to Thanksgiving 
before laying off any employees, but decided to lay off four on 
November 7, due to a deteriora
ting liquidity situation.  (Tr. 
555Œ556.)  He did not specify when this decision to accelerate 
the layoff of four employees was made. 
Respondent™s liquidity proble
m markedly improved in De-
cember 2008 when Dempsey, Ing paid Respondent $400,000 of 
the $775,000 it owed to Kieft Brothers and Respondent deter-
mined that it had $150,000 in i
nventory more than what it 
showed on its books. 
Ed Carroll testified that ﬁright around Thanksgiving,ﬂ Re-
spondent received notice that
 $400,000 worth of liens on 
money due from Dempsey, Ing, we
re going to be processed.  
(Tr. 872.)  Respondent presen
ted no documentary evidence to 
support this testimony.  The exac
t date that Respondent became 
aware that it was going to receive this money is critical to this 
case, in that if Kieft knew it was receiving the $400,000 prior to 
November 21, it would have obviated the need for some or all 
of the layoffs.  The date as of which Respondent knew or sus-
pected that it had additional invent
ory to cover its loan is also 
critical to Kieft™s contentions that it had to lay off nine employ-
ees in November to avoid foreclosure. 
Respondent™s failure to present 
precise testimony as to when 
critical decisions were made, wh
o made those decisions and on 
what basis these decisions were 
made and its failure to present 
precise and consistent testimony as to when it was aware of 
critical facts leads me to discredit its affirmative defense.  I thus 
conclude it has failed to rebut
 the General Counsel™s prima 
facia case.  Further, I conclude that the decision to lay off em-
ployees was discriminatorily motivated and was made after the 
Teamsters prevailed in the October 10 representation election. 
The Teamsters™ Information Request 
At the second bargaining session between Respondent and 
Teamsters Local 673 on January 
6, 2009, the Union proposed 
that Respondent agree to particip
ate in its health insurance and 
pension plan.  Respondent rejected
 that proposal and stated it 
wished to remain with its health
 insurance plan.  Roger Kohler, 
secretary-treasurer 
of Teamster™s Loca
l 673 asked Respondent 
for a copy of its health insurance plan.  (Tr. 281.)   
When a collective-bargaining representative seeks informa-
tion from an employer regarding matters pertaining to bargain-
ing unit employees, the request is
 presumptively relevant and 
the employer generally has a duty 
to provide such information.  
Respondent appears to concede that the Union is entitled to the 
information it requested.  Its defense is that it has not refused to 
provide the information nor has it been dilatory in responding 
to the Union™s requests. 
I find that Respondent violated Section 8(a)(5) in failing to 
provide the Union a copy of its health insurance plan in a 
timely fashion.  This request wa
s made orally to Respondent on 
January 6.  A request for information need not be in writing to 
commence an employer™s obliga
tion to provide the requested 
material, 
A.W. Schlesinger Geriatric Center, 
304 NLRB 206, 
207 fn. 7 (1991); 
LaGuardia Hospital, 260 NLRB 1455 (1982).  
An employer must respond to an information request in a 
timely manner. An unreasonable de
lay in furnishing such in-
formation is as much of a violat
ion of Section 8(a)(5) of the Act 
as a refusal to furnish the information at all, 
American Signa-ture Inc., 
334 NLRB 880, 885 (2001).
14  In the instant case, 
Respondent™s failure to provide th
e Union a copy of its health 
insurance plan from January 6 through April 14, is an unrea-
sonable delay and violat
es Section 8(a)(5). 
Roger Kohler testified that his February 2, 2009 written in-
formation request was sent to Re
spondent in the mail.  There is 
no persuasive evidence that Res
pondent received this letter.  
However, on February 26, 2009, the Union sent a three-page 
fax to McDermott, Will & Emery, Respondent™s counsel™s law 
firm.  (GC Exh. 30.)  Only the cover sheet is in this record.  
That sheet reflects a fax of three pages pertaining to an infor-
mation request to Kieft Brothers. 
 On March 24, the Union sent 
a two-page fax specifically addr
essed to Doyle at McDermott, 
Will & Emery.  (GC Exh. 29.)  George Smith testified that he 
did not see the February 2 letter until late March or early April.  
(Tr. 518Œ519.) 
Respondent suggests that it wa
s not aware of the February 2 
letter until March 24, and thus 
has not been unreasonably dila-
tory in responding to it.  Given the fact that it has not been es-
tablished that Respondent was awar
e of the request for financial 
records until 2 to 3 weeks prior to 
the hearing, I decline to find 
that it had violated Section 8(a)(5) 
in this regard as of April 15.  
I would note, however, that if 
Respondent has not satisfied this 
request as of the date of this de
cision, its failure to do so would 
be unreasonable. SUMMARY OF CONCLUSIONS OF 
LAW 1. Respondent, by Larry Kieft, vi
olated Section 8(a)(1) of the 
Act on October 9, 2008, when he asked employee Chuck 
Dickerson whether he wanted to
 join the rest of the unem-
ployed people at the T
eamsters Local 673 rally. 
2. Respondent, by Chuck Rogers, 
violated Section 8(a)(1) in 
October 2008 by stating in the 
presence of employee Miseal 
Ramirez that the Union was coming in and somebody was go-
ing to get fired. 
3. Respondent, by Chuck Rogers
, violated Section 8(a)(1) on 
or about November 3, 2008, by telling employee Jaime Nieves 
that if he was the one calling the agencies and the unions he 
would probably lose his job. 
4. Respondent, by Chuck Rogers, 
violated Section 8(a)(1) in 
October or November 2008 by interrogating Virgilio Nieves 
about whether he supported or sympathized with an organizing 
drive at Respondent™s facility. 
5. Respondent violated Section 
8(a)(3) and (1) in laying off 
four employees on November 7,
 2008, and five more employ-
ees on November 21, 2008. 
6. Respondent violated Section 8(a)(5) and (1) by failing to 
give Teamsters Local 673 advance 
notice of its layoff of five 
employees represented by Local
 673 and failing to give the 
Union an opportunity to bargain about the layoff and/or its 
effects. 7. Respondent violated Section 
8(a)(5) and (1) in failing to 
provide Teamsters Local 673 a copy of its health insurance plan 
                                                          
 14 This case has also been cited under the name of 
Amersig Graph-
ics, Inc.  KIEFT BROS
., INC
.  125
in a timely manner. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees, it must offer them reinstatement and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). The Remedy for Respondent™s Failu
re to Give Teamsters Local 
673 Advance Notice and an Opportunity to Bargain over 
 the November Layoff 
The Board held in 
Lapeer Foundry & Machine, 
supra, that 
the remedy for a failure to bargain over a decision to lay off 
employees is reinstatement of the laid-off employees with 
backpay.  Id.
 at 955.  It reiterated this holding in 
Ebenezer Rail 
Car Service, 
333 NLRB 167 (2001).   
The Board noted that this reme
dy provides an economic in-
centive for an employer to comply with the rules that requires 
an employer to negotiate with the union before changing the 
working conditions in the barg
aining unit thereby preventing 
the employer from undermining the union by taking steps 
which suggest to the workers that the union is powerless to 
protect them.  Thus, I will order Respondent to reinstate em-
ployees Esparza, Kronkow, Dicker
son, Kent, and Embury as a 
remedy for Respondent™s failure to bargain, as well as for its 
discriminatory layoff.  Respondent™s backpay liability shall run 
from the date of the layoff until the date the employees are 
reinstated to their same or subs
tantially equivalent positions or 
have secured equivalent 
employment elsewhere. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Kieft Brothers, 
Inc., Elmhurst, Illinois, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Interfering with, restraini
ng and/or coercing employees in 
the rights guaranteed by Section 7 of the Act, by coercively 
interrogating them regarding their union sympathies or support 
or threatening retaliation agai
nst them for supporting any union. 
(b) Failing and refusing to barg
ain in good faith with Team-
sters Local 673 with regard to the wages, hours, and working 
conditions of members of its drivers™ bargaining unit. 
(c) Failing to respond with reasonable promptness to infor-
mation requests from Teamsters Local 673. 
                                                          
 15 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
(d)  Discriminating or retalia
ting against any employees due 
to their support or the support of any other employees for a 
labor organization. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain with Teamsters Local 673 as the ex-
clusive representative of the employees in the truckdrivers™ 
bargaining unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the under-
standing in a signed agreement. 
(b) Within 14 days from the date of the Board™s Order, offer 
Miseal Ramirez, Brandon White,
 Eracilio ﬁRockyﬂ Esparza, 
Mike Kronkow, Ray Embury, George
 Kent, Charles Dickerson, 
Jaime Nieves, and Jose Jardon full 
reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
(c) Make Miseal Ramirez, Brandon White, Eracilio ﬁRockyﬂ 
Esparza, Mike Kronkow, Ray Embury, George Kent, Charles 
Dickerson, Jaime Nieves, and Jo
se Jardon whole for any loss of 
earnings and other benefits suffere
d as a result of the discrimi-
nation against them, in the manner set forth in the remedy sec-
tion of the decision. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
Elmhurst, Illinois facility, copies of the attached notice marked 

ﬁAppendixﬂ16 in both English and Span
ish.  Copies of the no-
tice, on forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since October 9, 2008. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
                                                          
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  126 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 threaten to fire you or lay you off because you 
support Teamsters Local 673, Laborers Local Union 25, or any 
other union. 
WE WILL NOT
 interrogate you about your activities, sympa-
thies for, or support of any labor organization, nor will we in-
terrogate you about the union activ
ities, sympathies or support 
of any other employee. 
WE WILL NOT
 fail or refuse to bargain collectively and at rea-
sonable times on request concer
ning wages, hours, and other 
terms and conditions of employ
ment with Teamsters Local 673, 
as the exclusive bargaining representative of all our full-time 
and regular part-time drivers. 
WE WILL NOT
 lay off our drivers without notice to Teamsters 
Local 673 and providing Local 673 the opportunity to bargain 
with regard to any layoff and its effects. 
WE WILL NOT
 fail and refuse to provide information in a rea-
sonably prompt manner to Te
amsters Local 673 upon a written 
or oral request when such info
rmation is relevant to Local 
673™s responsibilities relating to collective bargaining. 
WE WILL NOT
 lay off employees in retaliation for their sup-
port, or the support of other em
ployees, for Teamsters Local 
673, Laborers Local Union 25, or any other union. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL
, within 14 days from the date of this Order, offer 
Miseal Ramirez, Brandon White,
 Eracilio ﬁRockyﬂ Esparza, 
Mike Kronkow, Ray Embury, George
 Kent, Charles Dickerson, 
Jaime Nieves, and Jose Jardon full 
reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
WE WILL
 make Miseal Ramirez, Brandon White, Eracilio 
ﬁRockyﬂ Esparza, Mike Kronkow,
 Ray Embury, George Kent, 
Charles Dickerson, Jaime Nieves, and Jose Jardon whole for 
any loss of earnings and other benefits resulting from their 
discriminatory layoff, less any net interim earnings, plus inter-
est. 
WE WILL
 promptly provide Teamst
ers Local 673 with any in-
formation it requests either in writing or orally which is rele-
vant to its duties as the exclusive collective-bargaining repre-
sentative of our truckdrivers. 
 KIEFT BROTHERS
, INC.      